DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 10-11 of the Response:
“Claim 1 currently recites "computing a positive Doppler shift threshold value," "computing a negative Doppler shift threshold value," and "identifying with the computer system, spatial locations as being associated with a location of the active element by thresholding the Doppler signal data using the positive Doppler shift threshold value and the negative Doppler shift threshold value" (emphasis added). 
As recited in para. [0065] of the current application, "active elements transmit signals." Additional description may also be found at least in para. [0021], which recites "tracking of such medical devices by detecting symmetric Doppler shifts produced by interactions of the vibrating piezoelectric crystal in the active element and the incident ultrasound signal from the ultrasound imaging system" (emphasis added). Para. [0063] of the current application also recites that "[w]ith positive and negative Doppler shifts isolated, mean frequency estimators...can be used to identify the location of the spatial pixels showing positive and negative Doppler shifts" (emphasis added).
The Office Action acknowledges that Belohlavek "does not teach (c) computing a positive Doppler Shift...(d) computing a negative Doppler shift..." and "(e) identifying with the computer system, spatial locations...using the positive...and the negative Doppler shift threshold value." Office Action, pg. 8. Vertikov is then cited for allegedly disclosing these elements, with particular reference to para. [0078] of Vertikov. 
By contrast, Vertikov is not using both positive and negative Doppler values for identifying a location, as Vertikov discloses only using a relative position for determining a tool location. This is at least due to Vertikov not using any active elements for localization, and therefore only relies upon a conventional localization approach for a passive tool. Para. [0046] of Vertikov recites "[t]he system console is configured to calculate, in real time, a position of the tool relative to a target identified within the intra-operative data set" (emphasis added). Vertikov proceeds to describe "[w]hen the distal end 51 moves with respect to surrounding tissue, each pixel of a corresponding A-line experiences a phase shift relative to an adjacent A-line due to the Doppler effect.
Vertikov does not teach or suggest an active element and instead relies on acquiring B-mode images, extracting 1D lines of data (i.e., A-lines) from that B-mode image, and then computing phase shifts between adjacent A-lines. See Vertikov, paras. [0072]-[0074]. That is, Vertikov does not teach or suggest identifying the location of an active element based on both positive and negative Doppler shift threshold values that were computed from Doppler signal data measured while an active element is transmitting acoustic energy. Rather, Vertikov describes a method where an ultrasound imaging probe is used to produce a B-mode image, and phase shifts between lines of data (i.e., A-lines) within that B-mode image are utilized to determine a relative location of a tool tip. "
In response, the Examiner respectfully asserts that Vertikov discloses in Para [0078] discloses masking filters [thresholds] that may be used to mask regions with high noise and the noise can be associated with a Doppler phase shift.  Tissue in the body can move toward or away from the element therefore there can be noise with a positive Doppler shift and noise with a negative Doppler shift.  Vertikov discloses an imaging probe that produces Bscans as it is rotated as shown in Fig. 6A therefore there is an active element.  Additionally as cited in the rejection below Vertikov discloses in Para [0078] “remaining Doppler shifts from unmasked regions are included in a Kalman filter processing step 454, which estimates an updated state of the imaging probe 50 (i.e., the position and the pose of the probe distal end 51)” therefore Doppler shifts within the threshold [low noise] are used to determine the position of the probe distal end [active element].

The Applicant asserts on page 12 of the Response:
“Furthermore, the passages cited from para. [0078] of Vertikov relate to intentionally removing signals with a single Doppler shift value that is established by a threshold as a filter mask. This can be seen in para. [0078] of Vertikov, which recites "masking filters may be used to remove regions in the i-th Doppler B-scan with low signal and/or high noise, thus removing these regions from the measurement model in subsequent steps," and "[a]lso, high flow regions, such as those associated with large blood vessels, can be masked out in this step" (emphasis added). The "Doppler shift values" disclosed in Vertikov are relied upon only as a threshold for removing or masking regions from use in the relative location calculations. 
Vertikov also proceeds to disclose the use of a conventional Kalman filter where "Doppler shifts from unmasked regions are included in a Kalman filter processing step 454, which estimates an updated state of the imaging probe 50." Vertikov, para. [0078]. One skilled in the art would appreciate that this statement is made in reference to the relative location of a tool to tissue determined in Vertikov where some tissue regions have been removed by masking as described earlier in the paragraph, and does not teach or suggest using both positive and negative Doppler values for identifying a location of an active element.”
In response, the Examiner respectfully asserts that the current application identifies spatial locations of the active element by using threshold values as claimed in claim 1 therefore regions are being masked that have a Doppler signal outside of the threshold to identify spatial locations of the spatial element.  This is similar to what is disclosed by Vertikov of masking/filtering Doppler shift signals outside of a threshold and using Doppler shifts within the threshold/unmasked regions to determine a position of the distal end of the probe [active element].  As stated above tissue in the body can move toward or away from the element therefore there can be noise to be masked with a positive Doppler shift and noise to be masked with a negative Doppler shift.  
Therefore for the reasons stated above the 35 USC § 103 rejection of claim 1 has been maintained.

The Applicant asserts on page 13 of the Response:
“Applicant asserts that the additional cited references of Scalzo, Fronheiser, Osumi, Armstrong, Vignog, and Lu fail to cure the deficiencies articulated above regarding the combination of Belohlavek and Vertikov. For at least the foregoing reasons, Applicant asserts that claims 2-9, 13-18, 20, and 22-23 are patentable at least due to dependency upon claim 1, and for reciting patentable subject matter. “
In response, the Examiner respectfully asserts that for the reasons stated above the rejection to claim 1 has been maintained therefore the 35 USC § 103 rejection of claims 2-9, 13-18, 20, and 22-23 has also been maintained.

Response to Amendment
The replacement drawing submitted on 2/10/2022 have been accepted therefore the drawing
objection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Belohlavek (US 20130204138 A1) and further in view of Vertikov (US 20190142528 A1).
Regarding Claim 1, Belohlavek discloses a method for localizing a medical device using an ultrasound imaging system (Para [0003] – “The present invention relates to ultrasonic imaging systems and methods and, more particularly, to ultrasonic systems and methods capable of locating a position of an object, such as a catheter, within a body by utilizing acoustic interference between an acoustic wave generated by the object and the ultrasound (US) wave generated by the imaging system”), the steps of the method comprising:
acquiring Doppler signal data (Para [0054] – “As will be described, using these concepts of Doppler imaging, and according to the embodiment of the invention, a local color marker (or overlay) is then associated, in the displayed image and in real-time, with a point along the scan-line at which the pulse reflected from the moving object has been received”) representative of a medical device having coupled thereto an active element (Para [0022] – “Using a principle of interferometric signal-guided navigation of the AAC with the use of PW Doppler ultrasonography, the location of the AAC can be referenced and changed with respect to a given scan plane and to a location of the PW sample within that scan plane”, Para [0022] – “More particularly, the present invention provides an acoustically-active catheter (AAC) having a tip that serves as a uniquely identified “beacon” in US-images acquired by the ultrasound imaging system”) that is transmitting acoustic energy at a frequency while the Doppler signal data are acquired (Abstract – “A tip of the AAC is equipped with a crystal transmitting an acoustic wave with parameters similar to those of an acoustic wave generated by a transducer of the imaging system so as to produce acoustic interference the strength of which depends on a position of the AAC tip with respect to at least one Doppler scan plane, formed by the imaging transducer, and a distance from a pulsed-wave Doppler sample that is overlapped with the anatomic target”);
generating with a computer system, spectral data by computing a Fourier transform of the Doppler signal data (Para [0011] – “A Fourier transform processor faithfully computes the Doppler spectrum backscattered from the sampled volumes, and by averaging the spectral components the mean frequency shift can be obtained”);
(f)  generating with the computer system, a display that provides a visual depiction of the spatial locations associated with the location of the active element (Para [0025] – “One embodiment of the imaging system additionally includes a tangible computer-readable storage medium containing a computer-program product thereon, where the computer-program product includes program code for at least (i) generating of an image of the catheter tip based on an ultrasound echo produced by the ultrasound waves generated by the transducer and reflected by the tip; (ii) causing a crystalline element at the tip of the catheter to generate an acoustic wave with predetermined acoustic parameters; (iii) determining a location of the tip based on the detection of an acoustic interference signal resulting from interference between an acoustic waves generated by the transducer and that generated by the crystalline element”, Fig. 4A shows an ultrasound image showing the location of the crystal on the tip of the catheter).

    PNG
    media_image1.png
    583
    649
    media_image1.png
    Greyscale

Conversely Belohlavek does not teach (c) computing a positive Doppler shift threshold value with the computer system based on computing a signal-to-noise ratio of the spectral data in a window centered on a positive Doppler shift associated with the frequency of the active element;
(d) computing a negative Doppler shift threshold value with the computer system based on computing a signal-to-noise ratio of the spectral data in a window centered on a negative Doppler shift associated with the frequency of the active element;
(e) identifying with the computer system, spatial locations as being associated with a location of the active element by thresholding the Doppler signal data using the positive Doppler shift threshold value and the negative Doppler shift threshold value; and
However Vertikov discloses (c) computing a positive Doppler shift threshold value with the computer system based on computing a signal-to-noise ratio of the spectral data in a window centered on a positive Doppler shift associated with the frequency of the active element (Para [0078] – “During a next step 453, masking filters may be used to remove regions in the i-th Doppler B-scan with low signal and/or high noise, thus removing these regions from the measurement model in subsequent steps…In some embodiments, such regions can be determined based on comparing Doppler phase shift value or associated noise in the Doppler maps with predetermined rejection thresholds”, therefore masking filters have a threshold based on the signal to noise ratio);
(d) computing a negative Doppler shift threshold value with the computer system based on computing a signal-to-noise ratio of the spectral data in a window centered on a negative Doppler shift associated with the frequency of the active element (Para [0078] – “During a next step 453, masking filters may be used to remove regions in the i-th Doppler B-scan with low signal and/or high noise, thus removing these regions from the measurement model in subsequent steps…In some embodiments, such regions can be determined based on comparing Doppler phase shift value or associated noise in the Doppler maps with predetermined rejection thresholds”, therefore masking filters have a threshold based on the signal to noise ratio);
(e) identifying with the computer system, spatial locations as being associated with a location of the active element by thresholding the Doppler signal data using the positive Doppler shift threshold value and the negative Doppler shift threshold value (Para [0078] – “Finally, remaining Doppler shifts from unmasked regions are included in a Kalman filter processing step 454, which estimates an updated state of the imaging probe 50 (i.e., the position and the pose of the probe distal end 51)”); and
Vertikov is an analogous art considering it is in the field of identifying a location of an object using Doppler.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the threshold to determine position of Vertikov to achieve the same results. One would have motivation to combine because “The term “real-time” implies substantially continuous and sufficiently fast so that an alignment of a probe or a medical tool relative to a target is not lost due to uncontrolled outside motion, tissue motion, or tool exchanges.” (Vertikov - Para [0045]).
Regarding Claim 10, Belohlavek and Vertikov disclose all the elements of the claimed invention as cited above in claim 1.
	Belohlavek further discloses wherein the display that provides the visual depiction of the spatial locations associated with the location of the active element (Fig. 5B –reproduced below) comprises an image containing pixels associated with the identified spatial locations (Para [0011] – “Typically the calculated velocity is expressed in the B-scan image by color-coding individual pixels”, Para [0022] – “More particularly, the present invention provides an acoustically-active catheter (AAC) having a tip that serves as a uniquely identified “beacon” in US-images acquired by the ultrasound imaging system. The system optionally utilizes color-coding of the acquired US-images to facilitate unique identification of the motion of the AAC within the environment of choice, for example within the tissue”).

    PNG
    media_image2.png
    665
    441
    media_image2.png
    Greyscale

Regarding Claim 11, Belohlavek and Vertikov disclose all the elements of the claimed invention as cited above in claims 1 and 10.
Belohlavek further discloses wherein the display that provides the visual depiction of the spatial locations associated with the location of the active element (Fig. 5B –reproduced above) comprises overlaying the image with at least one of a B-mode image or a Doppler image (Para [0054] – “As will be described, using these concepts of Doppler imaging, and according to the embodiment of the invention, a local color marker (or overlay) is then associated, in the displayed image and in real-time, with a point along the scan-line at which the pulse reflected from the moving object has been received”, Para [0037] – “FIG. 5B: a 2D B-mode image representing an in-vivo 2D transthoracic scan of the catheter inside a pig's heart when the AAC-tip is within the PW Doppler sample window”, therefore it is interpreted the overlay would be an overlay on a B-mode image).
Regarding Claim 12, Belohlavek and Vertikov disclose all the elements of the claimed invention as cited above in claims 1 and 10.
Belohlavek further discloses wherein the image containing pixels associated with the identified spatial locations associated with the location of the active element is a binary color image (Para [0054] – “As will be described, using these concepts of Doppler imaging, and according to the embodiment of the invention, a local color marker (or overlay) is then associated, in the displayed image and in real-time, with a point along the scan-line at which the pulse reflected from the moving object has been received”) in which the pixels associated with the identified spatial locations are assigned a unique color (Para [0022] – “The system optionally utilizes color-coding of the acquired US-images to facilitate unique identification of the motion of the AAC within the environment of choice, for example within the tissue”, therefore it is interpreted the color used to show the spatial location is a unique color to facilitate identification).
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Belohlavek et al. (US 20130204138 A1) and Vertikov (US 20190142528 A1) as applied to claim 1 above, and further in view of Scalzo (US 20190015052 A1).
Regarding Claim 2, Belohlavek and Vertikov disclose all the elements of the claimed invention as cited above in claim 1.
Conversely Belohlavek does not teach computing a first signal strength value from the spectral data using a window function centered on the positive Doppler shift associated with the frequency of the active element;
computing a first noise strength value from the spectral data using one or more window functions centered on frequencies in the spectral data other than the frequency of the active element; and
computing a ratio between the first signal strength value and the first noise strength value.
However Scalzo teaches wherein computing the positive Doppler shift threshold value comprises:
computing a first signal strength value from the spectral data using a window function centered on the positive Doppler shift associated with the frequency of the active element (Para [0029] – “The hidden and observable states are linked through a Gaussian likelihood function”, Para [0088] – “In the tests, the results of the denoising procedure (RS01) was compared with the results of various Gaussian low-pass filters (LPF) as seen in FIG. 6A and FIG. 6B”);
computing a first noise strength value from the spectral data using one or more window functions centered on frequencies in the spectral data other than the frequency of the active element (Para [0085] – “In particular, the framework was tested with additive white-Gaussian noise and Poisson noise, although the method is equally valid for artifact detection via the error signal”, Para [0012] – “When noise is constrained to particular frequencies, such as 60 Hz tonal noise, much of the desired signal can be obtained by applying band stop (notch-type) filters”); and
computing a ratio between the first signal strength value and the first noise strength value (Para [0086] – “The SNR was calculated on a beat-by-beat basis”).
Scalzo is an analogous art considering it is in the field of using Doppler imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the calculation of SNR of Scalzo to achieve the same results. One would have motivation to combine because it “provides a signal processing framework that can significantly reduce the amount of noise and artifacts present in a biosignal.” (Scalzo - Para [0016]).
Regarding Claim 3, Belohlavek, Vertikov, and Scalzo disclose all the elements of the claimed invention as cited above in claims 1 and 2.
Conversely Belohlavek does not teach wherein the window function centered on the positive Doppler shift associated with the frequency of the active element is a Gaussian window.
However Scalzo discloses wherein the window function centered on the positive Doppler shift associated with the frequency of the active element is a Gaussian window (Para [0088] – “In the tests, the results of the denoising procedure (RS01) was compared with the results of various Gaussian low-pass filters (LPF) as seen in FIG. 6A and FIG. 6B”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the calculation of SNR of Scalzo to achieve the same results. One would have motivation to combine because it “provides a signal processing framework that can significantly reduce the amount of noise and artifacts present in a biosignal.” (Scalzo - Para [0016]).
Regarding Claim 4, Belohlavek, Vertikov, and Scalzo disclose all the elements of the claimed invention as cited above in claims 1, 2, and 3.
Conversely Belohlavek does not teach wherein the Gaussian window has a standard deviation of five percent.
However Scalzo discloses wherein the Gaussian window has a standard deviation of five percent (Para [0088] – “In the tests, the results of the denoising procedure (RS01) was compared with the results of various Gaussian low-pass filters (LPF) as seen in FIG. 6A and FIG. 6B…In the tests, the methods were compared against three such generic kernels, termed LPF1, LPF2, LPF3, corresponding to variances of 5%, 10%, and 20% of the normalized ICP amplitude”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the calculation of SNR of Scalzo to achieve the same results. One would have motivation to combine because it “provides a signal processing framework that can significantly reduce the amount of noise and artifacts present in a biosignal.” (Scalzo - Para [0016]).
Regarding Claim 5, Belohlavek, Vertikov, and Scalzo disclose all the elements of the claimed invention as cited above in claims 1 and 2.
Conversely Belohlavek does not teach wherein the one or more window functions centered on frequencies in the spectral data other than the frequency of the active element comprise a first rectangular window and a second rectangular window.
However Scalzo discloses wherein the one or more window functions centered on frequencies in the spectral data other than the frequency of the active element comprise a first rectangular window and a second rectangular window (Figs. 6A and 6B show two rectangular windows, Para [0012] – “When noise is constrained to particular frequencies, such as 60 Hz tonal noise, much of the desired signal can be obtained by applying band stop (notch-type) filters”, therefor when noise is constrained to a particular frequency a rectangular function is used).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the calculation of SNR of Scalzo to achieve the same results. One would have motivation to combine because it “provides a signal processing framework that can significantly reduce the amount of noise and artifacts present in a biosignal.” (Scalzo - Para [0016]).
Regarding Claim 7, Belohlavek, Vertikov, and Scalzo disclose all the elements of the claimed invention as cited above in claims 1 and 2.
Conversely Belohlavek does not teach wherein computing the negative Doppler shift threshold value comprises:
computing a second signal strength value from the spectral data using a window function centered on the negative Doppler shift associated with the frequency of the active element;
computing a second noise strength value from the spectral data using one or more window functions centered on frequencies in the spectral data other than the frequency of the active element; and
computing a ratio between the second signal strength value and the second noise strength value.
However Scalzo teaches wherein computing the negative Doppler shift threshold value comprises:
computing a second signal strength value from the spectral data using a window function centered on the negative Doppler shift associated with the frequency of the active element (Para [0029] – “The hidden and observable states are linked through a Gaussian likelihood function”, Para [0088] – “In the tests, the results of the denoising procedure (RS01) was compared with the results of various Gaussian low-pass filters (LPF) as seen in FIG. 6A and FIG. 6B”);
computing a second noise strength value from the spectral data using one or more window functions centered on frequencies in the spectral data other than the frequency of the active element (Para [0085] – “In particular, the framework was tested with additive white-Gaussian noise and Poisson noise, although the method is equally valid for artifact detection via the error signal”, Para [0012] – “When noise is constrained to particular frequencies, such as 60 Hz tonal noise, much of the desired signal can be obtained by applying band stop (notch-type) filters”); and
computing a ratio between the first signal strength value and the first noise strength value (Para [0086] – “The SNR was calculated on a beat-by-beat basis”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the calculation of SNR of Scalzo to achieve the same results. One would have motivation to combine because it “provides a signal processing framework that can significantly reduce the amount of noise and artifacts present in a biosignal.” (Scalzo - Para [0016]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Belohlavek (US 20130204138 A1), Vertikov (US 20190142528 A1), and Scalzo (US 20190015052 A1), as applied to claim 5 above, and further in view of Fronheiser et al. NPL 2008 (“Vibrating interventional device detection using real-time 3-D color Doppler”).
Regarding Claim 6, Belohlavek, Vertikov, and Scalzo disclose all the elements of the claimed invention as cited above in claims 1, 2, and 5.
Conversely Belohlavek does not teach wherein the first and second rectangular windows are adjacent to and non-overlapping with the window function centered on the positive Doppler shift associated with the frequency of the active element.
However Fronheiser et al. hereinafter Fronheiser discloses wherein the first and second rectangular windows are adjacent to and non-overlapping with the window function centered on the positive Doppler shift associated with the frequency of the active element (See Figure 3 reproduced below).

    PNG
    media_image3.png
    770
    818
    media_image3.png
    Greyscale

Fronheiser is an analogous art considering it is in the field of determining location of a device using Doppler.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the rectangular of Fronheiser to achieve the same results. One would have motivation to combine because “the new filter results in more color data being displayed in the region of the tip” (Fronheiser - Pg. 6 Para. 5).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Belohlavek (US 20130204138 A1) and Vertikov (US 20190142528 A1) as applied to claim 1 above, and further in view of Osumi (US 20130165788 A1)
Regarding Claim 8, Belohlavek and Vertikov disclose all the elements of the claimed invention as cited above in claim 1.
As cited above Belohlavek and Vertikov teach the identification of the spatial locations
Conversely Belohlavek does not teach wherein identifying the spatial locations as being associated with the location of the active element further comprises applying an adjacency filter to remove connected components having less than a selected number of pixels.
However Osumi discloses wherein identifying the spatial locations as being associated with the location of the active element further comprises applying an adjacency filter to remove connected components having less than a selected number of pixels (Para [0004] – “There is available a method of reducing noise and speckle and enhancing information concerning a subject tissue by calculating the edge information of each pixel of an ultrasonic image and applying a filter corresponding to the calculated edge information to each pixel”).
Osumi is an analogous art considering it is in the field of Doppler imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the filter of Osumi to achieve the same results. One would have motivation to combine because “The image processing method using the filter is used to improve, for example, the image quality of a blood vessel image.” (Osumi - Para [0004]).
Regarding Claim 9, Belohlavek, Vertikov, and Osumi disclose all the elements of the claimed invention as cited above in claims 1 and 8.
Conversely Belohlavek does not teach wherein the selected number of pixels is six pixels.
However It would have been obvious to one of ordinary skill in the art at the time of the invention to define a number of pixels for the filter disclosed by Osumi such as six pixels. It is within the capabilities of one of ordinary skill in the art to define a number of pixels such as six pixels to Osumi’s invention with the predictable result of reducing noise and improving the image quality as needed in Osumi.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Belohlavek (US 20130204138 A1) and Vertikov (US 20190142528 A1) as applied to claim 12 above, and further in view of Armstrong et al. NPL 2001 (“Localization of Needle Tip with Color Doppler During Pericardiocentesis: In Vitro Validation and Initial Clinical Application”).
Regarding Claim 13, Belohlavek and Vertikov disclose all the elements of the claimed invention as cited above in claims 1, 10, and 12.
Conversely Belohlavek does not teach wherein the unique color is different from a color used in the Doppler images.
However Armstrong et al. hereinafter Armstrong discloses wherein the unique color is different from a color used in the Doppler images (Pg. 33 Right Col. last para. – “The ColorMark-induced needle-tip motion moves toward and away from the transducer many times each second, resulting in a Doppler signal with a variance 30 to 300 times greater than that of physiologic signals. Use of a color map with variance results in the highly variant ColorMark signal being specifically color-coded (eg, green with ATL HDI Map 6VV), whereas blood is coded mostly red or blue, depending on its direction relative to the transducer”, therefore the needle is color coded green while the color used in Doppler images is red and blue).
Armstrong is an analogous art considering it is in the field of identifying a location of an object using Doppler.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the color coding of Armstrong to achieve the same results. One would have motivation to combine because “this study demonstrates a novel color Doppler technique that is highly accurate in the localization of a needle tip” (Armstrong - Pg. 36 Conclusions).
Claims 14-15, 18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Belohlavek (US 20130204138 A1) and Vertikov (US 20190142528 A1) as applied to claim 1 above, and further in view of Vignog (US 20160324501 A1).
Regarding Claim 14, Belohlavek and Vertikov disclose all the elements of the claimed invention as cited above in claim 1.
As cited above Belohlavek and Vertikov teach the identification of spatial locations claimed in step (e) of Claim 1. 
Conversely Belohlavek does not teach wherein the active element coupled to the medical device comprises multiple different active elements and step (e) comprises identifying spatial locations associated with each location of each of the multiple active elements.
However Vignog discloses wherein the active element coupled to the medical device comprises multiple different active elements and step (e) comprises identifying spatial locations associated with each location of each of the multiple active elements (Para [0023] – “When operating as transmitters, ultrasound transducers 31 may either be separated by non-overlapping frequency ranges, and/or be fired one after the other to facilitate an individual tracking of ultrasound transducers 31”, Abstract – “During the scan, the interventional tool (30) is navigated within the anatomical region relative to the acoustic image plane, and the ultrasound transducers (21, 31) facilitate a tracks by the tool tracker (70) of a position of the interventional tool (30) relative to the acoustic image plane”, therefore the transducers are coupled to the interventional tool).
Vignog is an analogous art considering it is in the field of identifying a location of an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the multiple active elements of Vignog to achieve the same results. One would have motivation to combine because “will significantly help a physician align the interventional tool with the imaging probe, which results in good confidence, fast procedures and good outcomes, particularly even when the interventional tool is invisible to conventional imaging (i.e., out of plane).” (Vignog - Para [0006]).
Regarding Claim 15, Belohlavek, Vertikov, and Vignog disclose all the elements of the claimed invention as cited above in claim 1 and 14.
Conversely Belohlavek does not teach wherein the display provides a visual depiction of the spatial locations associated with each location of each of the multiple active elements and the display comprises an image containing pixels associated with the identified spatial locations.
However Vignog teaches wherein the display provides a visual depiction of the spatial locations associated with each location of each of the multiple active elements and the display comprises an image containing pixels associated with the identified spatial locations (Fig. 1A and 1B both transducers are shown on the overlay of the interventional device).

    PNG
    media_image4.png
    409
    533
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the multiple active elements of Vignog to achieve the same results. One would have motivation to combine because “will significantly help a physician align the interventional tool with the imaging probe, which results in good confidence, fast procedures and good outcomes, particularly even when the interventional tool is invisible to conventional imaging (i.e., out of plane).” (Vignog - Para [0006]).
Regarding Claim 18, Belohlavek, Vertikov, and Vignog disclose all the elements of the claimed invention as cited above in claim 1 and 14.
Conversely Belohlavek does not teach wherein the spatial locations associated with each location of each of the multiple active elements can be differentiated using a multiple signal classification algorithm to separate signals corresponding to the spatial locations from noise.
However Vignog discloses wherein the spatial locations associated with each location of each of the multiple active elements can be differentiated using a multiple signal classification algorithm to separate signals corresponding to the spatial locations from noise (Para [0034] – “While these exemplary embodiments uses the amplitudes or signal-to-noise ratios SNRs of received signals and compares them to a history of received amplitudes or SNRs to modulate the marker appearance, those having ordinary skill in the art will appreciate how to apply the principles of these exemplary embodiments to other modulated aspects (e.g., shape, color, bar graph, etc.) and signals quantifying of the Y-elevation distance”, Para [0023] – “When operating as transmitters, ultrasound transducers 31 may either be separated by non-overlapping frequency ranges, and/or be fired one after the other to facilitate an individual tracking of ultrasound transducers 31”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the multiple active elements of Vignog to achieve the same results. One would have motivation to combine because “will significantly help a physician align the interventional tool with the imaging probe, which results in good confidence, fast procedures and good outcomes, particularly even when the interventional tool is invisible to conventional imaging (i.e., out of plane).” (Vignog - Para [0006]).
Regarding Claim 20, Belohlavek, Vertikov, and Vignog disclose all the elements of the claimed invention as cited above in claim 1 and 14.
Conversely Belohlavek does not teach wherein each of the multiple active elements transmits acoustic energy at a different frequency in a different time slot, such that the spatial locations associated with each location of each of the multiple active elements can be differentiated based at least in part on the different frequency, the different time slot, or both.
However Vignog discloses wherein each of the multiple active elements transmits acoustic energy at a different frequency in a different time slot, such that the spatial locations associated with each location of each of the multiple active elements can be differentiated based at least in part on the different frequency, the different time slot, or both (Para [0023] – “When operating as transmitters, ultrasound transducers 31 may either be separated by non-overlapping frequency ranges, and/or be fired one after the other to facilitate an individual tracking of ultrasound transducers 31”, therefore with the many options of separating the transducers [and/or] one of the options would be using non-overlapping frequency ranges and fired one after the other [different time slot]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the multiple active elements of Vignog to achieve the same results. One would have motivation to combine because “will significantly help a physician align the interventional tool with the imaging probe, which results in good confidence, fast procedures and good outcomes, particularly even when the interventional tool is invisible to conventional imaging (i.e., out of plane).” (Vignog - Para [0006]).
Regarding Claim 22, Belohlavek, Vertikov, and Vignog disclose all the elements of the claimed invention as cited above in claim 1 and 14.
Conversely Belohlavek does not teach wherein each of the multiple active elements transmits acoustic energy at a same frequency in a different time slot, such that the spatial locations associated with each location of each of the multiple active elements can be differentiated based at least in part on the different time slot.
However Vignog discloses wherein each of the multiple active elements transmits acoustic energy at a same frequency in a different time slot, such that the spatial locations associated with each location of each of the multiple active elements can be differentiated based at least in part on the different time slot (Para [0023] – “When operating as transmitters, ultrasound transducers 31 may either be separated by non-overlapping frequency ranges, and/or be fired one after the other to facilitate an individual tracking of ultrasound transducers 31”, therefore with the many options of separating the transducers [and/or] one of the options would be using overlapping frequency ranges [same frequency] fired one after the other [different time slot]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the multiple active elements of Vignog to achieve the same results. One would have motivation to combine because “will significantly help a physician align the interventional tool with the imaging probe, which results in good confidence, fast procedures and good outcomes, particularly even when the interventional tool is invisible to conventional imaging (i.e., out of plane).” (Vignog - Para [0006]).
Regarding Claim 23, Belohlavek, Vertikov, and Vignog disclose all the elements of the claimed invention as cited above in claim 1 and 14.
Conversely Belohlavek does not teach wherein each of the multiple active elements transmits acoustic energy at a different frequency in a same time slot, such that the spatial locations associated with each location of each of the multiple active elements can be differentiated based at least in part on the different frequency.
However Vignog discloses wherein each of the multiple active elements transmits acoustic energy at a different frequency in a same time slot, such that the spatial locations associated with each location of each of the multiple active elements can be differentiated based at least in part on the different frequency (Para [0023] – “In one embodiment as shown in FIG. 4, a pair of ultrasound transducers 31 are embedded in a known configuration adjacent a distal tip on interventional tool 30.  When operating as transmitters, ultrasound transducers 31 may either be separated by non-overlapping frequency ranges, and/or be fired one after the other to facilitate an individual tracking of ultrasound transducers 31”, therefore with two transducers disclosed and with the many options of separating the transducers [and/or] one of the options would be using non-overlapping frequency ranges fired at the same time [same time slot]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the multiple active elements of Vignog to achieve the same results. One would have motivation to combine because “will significantly help a physician align the interventional tool with the imaging probe, which results in good confidence, fast procedures and good outcomes, particularly even when the interventional tool is invisible to conventional imaging (i.e., out of plane).” (Vignog - Para [0006]).
Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Belohlavek et al. (US 20130204138 A1), Vertikov (US 20190142528 A1), and Vignog (US 20160324501 A1), as applied to claim 15 above, and further in view of Lu (US 20180000446 A1).
Regarding Claim 16, Belohlavek, Vertikov, and Vignog disclose all the elements of the claimed invention as cited above in claim 1, 14, and 15.
Conversely Belohlavek does not teach wherein the image containing pixels associated with the identified spatial locations associated with each location of each of the multiple active elements is an image in which a unique color is assigned to the pixels associated with each of the multiple active elements.
As stated above Vignog teaches the determination of the spatial locations of the active elements and displaying the spatial locations.
However Vignog does not teach wherein the image containing pixels associated with the identified spatial locations associated with each location of each of the multiple active elements is an image in which a unique color is assigned to the pixels associated with each of the multiple active elements.
However Lu discloses wherein the image containing pixels associated with the identified spatial locations associated with each location of each of the multiple active elements is an image in which a unique color is assigned to the pixels associated with each of the multiple active elements (Para [0032] – “In practice, the overlays may have any shape and/or any color indicative of an in-plane or out-of-plane sensing of needle 30 and the biopsy trajectory”, Para [0026] – “For each ultrasound receiver 31, the tracked position indicates whether the particular ultrasound receiver 31 is within the ultrasound plane (i.e., in-plane) or outside of the ultrasound plane (i.e., out-of-plane)”, therefore by displaying different colors indicative of in-plane or out-of-plane the positon of the receivers is shown each with a unique color).
Lu is an analogous art considering it is in the field of identifying a location of an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the display of unique colors of Lu to achieve the same results. One would have motivation to combine because “The present invention enhances such ultrasound-based tracking technology” (Lu - Para [0003]).
Regarding Claim 17, Belohlavek, Vertikov, and Vignog disclose all the elements of the claimed invention as cited above in claim 1, 14, and 15.
Conversely Belohlavek does not teach wherein the visual depiction of the spatial locations comprises one of a unique shape or a unique symbol for each location of each of the multiple active elements.
As stated above Vignog teaches the determination of the spatial locations of the active elements and displaying the spatial locations.
However Vignog does not teach wherein the visual depiction of the spatial locations comprises one of a unique shape or a unique symbol for each location of each of the multiple active elements.
However Lu discloses wherein the visual depiction of the spatial locations comprises one of a unique shape or a unique symbol for each location of each of the multiple active elements (Para [0032] – “In practice, the overlays may have any shape and/or any color indicative of an in-plane or out-of-plane sensing of needle 30 and the biopsy trajectory”, Para [0026] – “For each ultrasound receiver 31, the tracked position indicates whether the particular ultrasound receiver 31 is within the ultrasound plane (i.e., in-plane) or outside of the ultrasound plane (i.e., out-of-plane)”, therefore by displaying different colors indicative of in-plane or out-of-plane the positon of the receivers is shown each with a unique shape or symbol).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belohlavek to incorporate the display of unique colors of Lu to achieve the same results. One would have motivation to combine because “The present invention enhances such ultrasound-based tracking technology” (Lu - Para [0003]).

Allowable Subject Matter
Claims 19, 21, and 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reason for allowance of the claims is the prior art of record fails to disclose or suggest the generation of an output of eigenvalues of the multiple active elements where the eigenvalues correspond to the locations of each of the active elements of claim 19 in combination with intervening limitations. The prior art of record also fails to disclose or suggest different time slots being repeated to generate a display of each spatial location without appearing as blinking in claim 21 in combination with intervening limitations.  The prior art of record also fails to disclose or suggest each of the elements transmitting energy using different coded signals for the location of each of the active elements to be differentiated by correlating each coded signal with the Doppler data of claim 24 in combination with intervening limitations. Additionally, the prior art of record also fails to disclose or suggest each of the coded signals comprising a different spreading sequence of claim 25 and the different spreading sequence comprising a maximum length sequence of Claim 26 in combination with intervening limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793